            Case 7:19-cr-00497-NSR Document 205 Filed 03/05/21 Page 1 of 3




UNITED STATES DISTRICT COURT
                                                                                          3/5/2021
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA,


        -against-                                                      19 cr 497 (01) and (02) (NSR)

NACHMAN HELBRANS and MAYER ROSNER,

                       Defendants.
NELSON S. ROMÁN, United States District Judge:

        Pro se Defendants Nachman Helbrans (01) and Mayer Rosner (02) requested approval for

the use of CJA funds to purchase laptops that they can use to prepare their defense while detained

at Westchester County Jail (“the Facility”). (ECF Nos. 202, 203.) In their papers and during a

status conference held on March 4, 2021, Defendants represented that without laptops they will

not be able to write in English, conduct research, review discovery, or otherwise prepare their

defense in an effective and timely manner.

        The application is granted as follows:

    1. Standby Counsel for Defendants Helbrans (01) and Rosner (02) are authorized to procure

with CJA funds, a laptop computer or similar device (hereinafter, “Electronic Device”) for each

Defendant so that he may prepare his defense. 1 The Court also authorizes the use of CJA funds for

necessary external hard drives, software programs, charging cables, or adapters.

    2. Standby Counsel shall coordinate with the Facility to ascertain from the Facility what it

will permit, to ensure that the Electronic Devices procured are acceptable to the Facility, to confirm

who at the Facility will accept delivery of the Electronic Devices, and to confirm when Defendants

will have access to the Electronic Devices and where they will be stored when not in use. Standby


        1
          The Court reiterates that each Defendant represents himself and only himself. Each pro se Defendant must
communicate with the Court (whether in writing or orally) on his own behalf and may not purport to represent any
other Defendant.
         Case 7:19-cr-00497-NSR Document 205 Filed 03/05/21 Page 2 of 3




Counsel shall also ensure that the Electronic Devices are compatible with any external drives upon

which discovery has been or will be exchanged.

   3. Once Standby Counsel have procured the devices, and prior to sending them to the Facility,

Standby Counsel shall confirm that the wireless and printing capabilities are configured in a

manner acceptable to the Facility and that necessary software is installed and functional for word

processing, Hebrew/Yiddish to English translation, and reviewing discovery materials. If the

Facility indicates that access to the internet is not possible or only possible on a very limited basis,

Standby Counsel shall determine whether an inexpensive translation software program can be

installed on the Electronic Devices that can be used without internet access and, if so, preload the

Electronic Devices with said program. Standby Counsel shall also create a password protected

administrative account on the Electronic Device that is separate from the defendant’s password

protected user account to prevent any user from making changes to the Electronic Device. Only

Standby Counsels shall have access to this administrative account.

   4. Before it is sent to the Facility, each Electronic Device shall be clearly marked with the

name, ID number, and Marshal’s registration number of the Defendant who has been assigned to

receive that particular Electronic Device.

   5. The Defendants can access and use their respective Electronic Devices on a temporary

basis and at times approved by Facility personnel for the sole purpose of preparing their defense

in this matter. The Electronic Devices may not be used for any other purpose, including, but not

limited to, personal correspondence. Use of the Electronic Devices must take place in the

Defendant’s unit or a location where, to the extent possible, a Defendant is not disrupted. After a

Defendant is finished using his Electronic Device for the day, Defendant shall return the Electronic

Device to the designated Officer for safekeeping.



                                                   2
         Case 7:19-cr-00497-NSR Document 205 Filed 03/05/21 Page 3 of 3




   6. Because of the volume of discovery and the complexity of this matter, The Court requests

that Defendants be afforded the ability to use the Electronic Devices as much as possible, but no

less than several hours each day, to the extent consistent with the Facility’s requirements. The

Court also requests that, especially if they are not able to access the internet on their Electronic

Devices, Defendants continue to have access to legal research tools in the Law Library and that,

as needed, Defendants be permitted to print from their Electronic Devices directly or by using a

flash drive to transfer documents to a computer from which they can print.

   7. This Court will revisit this Order and any Defendant’s access to his respective Electronic

Device if it appears that any Defendant is not abiding by this Order.

   8. No later than the conclusion of the proceedings against Defendants in District Court,

whether through dismissal of the charges or sentencing, Defendants shall return their respective

Electronic Devices to their respective Standby Counsel, who will promptly provide them to the

Administrative Office of the U.S. Courts.

       The Clerk of Court is directed to terminate the motions at ECF Nos. 202 and 203. Standby

Counsel for Defendants Helbrans (01) and Rosner (02) are directed to send a copy of this order to

their respective Defendants and to file proof of service on the docket.




                       Dated: March 5, 2021
                              White Plains, NY




                                                 3
